 



Exhibit 10.3
LADENBURG THALMANN FINANCIAL SERVICES INC.
590 Madison Avenue, 34th Floor
New York, NY 10022
As of July 18, 2005
Mr. Lawrence B. Weissman
58 Stonewall Circle
West Harrison, NY 10604
Dear Mr. Weissman:
     We are pleased to inform you that, pending approval from the American Stock
Exchange, Ladenburg Thalmann Financial Services Inc. (the “Company”) has granted
you the right to purchase, and you have agreed to purchase (“Stock Purchase
Obligation”), 1,000,000 shares of the Company’s common stock, par value $.0001
per share (the “Common Stock”), at a purchase price of $0.58 per share (the
shares of Common Stock to be purchased are referred to hereinafter as the
“Shares”). Capitalized forms used and not otherwise defined herein shall have
the meanings ascribed to them in the employment agreement of even date herewith
between you and the Company (“Employment Agreement”).
     1. Subject to the terms hereof, you shall purchase the Shares from time to
time on or prior to July 17, 2015 (after which the Stock Purchase Obligation
will, to the extent not previously consummated, expire).
     2. All Shares must be purchased for cash. While you are an employee of the
Company, the Stock Purchase Obligation shall be consummated and you shall
purchase Shares only through the use of your compensation (withheld from
Employee’s net payroll after withholding and applied quarterly to the purchase
price for the shares, all in accordance with the Stock Purchase Agreement) in
excess of $1,200,000 payable to Employee per calendar year (pro-rated for 2005)
from and after the Commencement Date. The Company shall withhold such payments
from your net payroll after withholding and apply them quarterly to the purchase
price for the Shares. Certificates evidencing the Shares shall be issued
promptly thereafter. You acknowledge and understand that the Stock Purchase
Obligation is not an option and that you are contractually committed to purchase
Shares using your cmmissions in accordance with the terms hereof.
     3. In the event that your employment is terminated by reason of your death
or Disability, the Stock Purchase Obligation shall remain effective for a period
of one year following termination of employment, but not later than July 17,
2015. In the event your employment is terminated for any reason other than death
or Disability, the Stock Purchase Obligation shall thereupon terminate;
provided, however, that if your employment is terminated by the Company without
Cause or by you for Good Reason, then the Stock Purchase Obligation

 



--------------------------------------------------------------------------------



 



shall remain effective for a period of three months following termination of
employment, but not later than July 17, 2015. In the event of your death or
Disability, the Stock Purchase Obligation may be consummated and Shares may be
purchased by your personal representative or representatives, or by the person
or persons to whom your rights under the Stock Purchase Obligation shall pass by
will or by the applicable laws of descent and distribution.
     4. The Stock Purchase Obligation is not transferable except by will or the
applicable laws of descent and distribution. Notwithstanding the foregoing, with
the approval of the Compensation Committee, you may transfer the Stock Purchase
Obligation (i) (A) by gift, for no consideration, or (B) pursuant to a domestic
relations order, in either case, to or for the benefit of your “Immediate
Family” (as defined below), or (ii) to an entity in which you and/or members of
your Immediate Family own more than fifty percent of the voting interest, in
exchange for an interest in that entity, provided that such transfer is being
made for estate, tax and/or personal planning purposes and will not have adverse
tax consequences to the Company and subject to such limits as the Compensation
Committee may establish and the execution of such documents as the Compensation
Committee may require. In such event, the transferee shall remain subject to all
the terms and conditions applicable to the Stock Purchase Obligation prior to
such transfer. The term “Immediate Family” shall mean any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law, including adoptive relationships, any person
sharing your household (other than a tenant or employee), a trust in which these
persons have more than fifty percent beneficial interest, and a foundation in
which these persons (or you) control the management of the assets.
     5. In the event of any change in the shares of Common Stock of the Company
as a whole occurring as the result of a stock split, reverse stock split, stock
dividend payable on shares of Common Stock, combination or exchange of shares,
or other extraordinary or unusual event occurring after the date hereof, the
Board of Directors of the Company (the “Board”) shall make appropriate
adjustments in the terms of the Stock Purchase Obligation to preserve the
economic interest of the grant. Any such adjustments will be made by the Board,
whose determination will be final, binding and conclusive.
     6. The Stock Purchase Obligation does not confer on you any right to
continue in the employ of the Company or any of its subsidiaries or affiliates
or interfere in any way with the right of the Company or its subsidiaries or
affiliates to terminate the term of your employment.
     7. The Company shall require as a condition to the purchase of any Shares
that you pay to the Company, or make other arrangements regarding the payment
of, any federal state or local taxes required by law to be withheld as a result
of such purchase.
     8. Unless at the time of the purchase of any Shares a registration
statement under the Securities Act of 1933, as amended (the “Act”), is in effect
as to the Shares, the Shares shall be acquired for investment and not for sale
or distribution, and if the Company so requests, upon the purchase of any
Shares, you agree to execute and deliver to the Company a reasonable certificate
to such effect.

2



--------------------------------------------------------------------------------



 



     9. You agree to abide by all of the Company’s policies in effect at the
time you acquire any Shares and thereafter, including the Company’s Insider
Trading Policy, with respect to the ownership and trading of the Company’s
securities.
     10. The Company represents and warrants to you as follows: (i) this
Agreement and the Stock Purchase Obligation hereunder have been authorized by
all necessary corporate action by the Company and this letter is a valid and
binding Agreement of the Company enforceable against the Company in accordance
with its terms; (ii) the Company will obtain, at its expense, any regulatory
approvals necessary or advisable in connection with the Stock Purchase
Obligation or the issuance of the Shares; and (iii) the Company currently has
reserved and available, and will continue to have reserved and available during
the term of the Stock Purchase Obligation, sufficient authorized and issued
shares of its Common Stock for issuance upon purchase by you hereunder.
     11. Promptly following the date hereof, the Company shall use its best
efforts to file and keep in effect a Registration Statement on Form S-8 or other
applicable form to register under the Act the resale of the Shares purchasable
by you.
     12. This Agreement contains all the understandings between the Company and
you pertaining to the matters referred to herein, and supercedes all
undertakings and agreements, whether oral or in writing, previously entered into
by the Company and you with respect hereto. No provision of this Agreement may
be amended or waived unless such amendment or waiver is agreed to in writing
signed by you and a duly authorized officer of the Company. No waiver by the
Company or you of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time. If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such person or circumstances other than those to which it
is so determined to be invalid and unenforceable, shall not be affected thereby,
and each provision hereof shall be validated and shall be enforced to the
fullest extent permitted by law. This Agreement will be governed by and
construed in accordance with the laws of the State of New York, without regard
to its conflicts of laws principles. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

3



--------------------------------------------------------------------------------



 



     Would you kindly evidence your acceptance of the Option and your agreement
to comply with the provisions hereof by executing this Agreement in the space
provided below.

            Very truly yours,


LADENBURG THALMANN FINANCIAL
SERVICES INC.
      By:   /s/ Salvatore Giardina         Salvatore Giardina        Vice
President and Chief Financial Officer     

AGREED TO AND ACCEPTED:

            _________________________________
LAWRENCE B. WEISSMAN
                       

4